Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #012


FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 13th day of March, 2018, are as follows:


PER CURIAM:


2017-B-1546       IN RE: LAETITIA BLACK

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Laetitia Black,
                  Louisiana Bar Roll number 28497, be and she hereby is suspended
                  from the practice of law for one year.      It is further ordered
                  that all but six months of the suspension shall be deferred.
                  Following the active portion of the suspension, respondent shall
                  be placed on unsupervised probation for one year, subject to the
                  conditions set forth in this opinion.     The probationary period
                  shall commence from the date respondent and the ODC execute a
                  formal probation plan. Any failure of respondent to comply with
                  the conditions of probation, or any misconduct during the
                  probationary period, may be grounds for making the deferred
                  portion of the suspension executory, or imposing additional
                  discipline, as appropriate. All costs and expenses in the matter
                  are assessed against respondent in accordance with Supreme Court
                  Rule XIX, § 10.1, with legal interest to commence thirty days
                  from the date of finality of this court’s judgment until paid.

                  HUGHES, J., dissents with reasons.
03/13/18


                       SUPREME COURT OF LOUISIANA

                                    NO. 2017-B-1546

                             IN RE: LAETITIA BLACK


                  ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

       This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Laetitia Black, an attorney

licensed to practice law in Louisiana.



                                 FORMAL CHARGES

                               Count I – The Lewis Matter

       The factual allegations of the formal charges allege that Dennis Lewis hired

respondent to assist him in a property partition matter involving a house owned by

Mr. Lewis’ deceased parents. Respondent mailed letters to the other heirs of the

house requesting that they consider donating their specific interests in the property

to Mr. Lewis. When none of the other heirs responded, respondent requested and

received $2,500 from Mr. Lewis to file a petition to partition the various legal

interests in the house. 1 Respondent drafted a petition to partition the property and

for the court to appoint a curator for any absent defendants. However, for reasons

unknown, the petition was never filed with the court. Mr. Lewis indicated that

respondent then terminated the representation. When he went to her office to try to




1
  The record indicates that Mr. Lewis paid respondent a total of $4,486 over the course of the
representation.
obtain his file, he was unable to locate her because she had moved her law practice

to another, unknown location.

      The factual allegations of the formal charges further allege that in October

2014, Mr. Lewis filed a disciplinary complaint against respondent, which resulted in

the matter being referred to the Louisiana State Bar Association (“LSBA”) fee

dispute resolution program. However, when respondent failed to cooperate with the

request for fee dispute resolution, the matter was remanded to the ODC for further

investigation. The ODC made numerous attempts to contact respondent, sending

notice of Mr. Lewis’ complaint to several addresses. Notice of the complaint also

included notice that she was in violation of Rule 1.16(d) of the Rules of Professional

Conduct because her legal services contract contained language stating the client

was required to pay fees before she would agree to return the file to the client.

Respondent did not respond to any of the ODC’s letters, most of which were returned

by the post office as unclaimed. On December 2, 2015, respondent finally e-mailed

the ODC to ask about the nature of the ODC’s attempts to contact her. The ODC

advised her that she needed to either arrange to pick up her certified mail at the post

office or come to the ODC’s office to pick up the correspondence. Respondent did

not come to the ODC’s office or pick up her mail at the post office as the last letter

was returned unclaimed. The ODC made one more attempt to serve respondent with

notice of the complaint, via certified mail, at her newly listed address in Shreveport.

Someone other than respondent signed for and accepted the letter on January 21,

2016, but respondent never responded to the complaint.

      The ODC alleged that respondent’s conduct, as set forth above, violated the

following provisions of the Rules of Professional Conduct: Rules 1.3 (failure to act

with reasonable diligence and promptness in representing a client), 1.4 (failure to

communicate with a client), 1.5(f)(5) (failure to refund an unearned fee), 1.16(d)



                                          2
(obligations upon termination of the representation), and 8.1(c) (failure to cooperate

with the ODC in its investigation).



                       Count II – The Failure to Cooperate Matter

      The factual allegations of the formal charges allege that Jude Williams hired

respondent to represent him in a breach of contract matter. In April 2013, Mr.

Williams filed a disciplinary complaint against respondent, alleging she failed to

expedite his claim, failed to communicate with him, and frequently billed him for

legal work that was not performed. After investigating Mr. Williams’ complaint,

the ODC elected to close the complaint on March 17, 2014 on the condition that

respondent attend the LSBA Trust Accounting School, participate in the fee dispute

resolution program, and pay the costs of her sworn statement. Respondent agreed

to these conditions.

      The factual allegations of the formal charges further allege that when

respondent failed to participate in fee dispute resolution or pay the costs of the sworn

statement, the ODC opened a formal complaint against her on July 15, 2015. The

ODC then experienced great difficulty in locating respondent in order to serve her

with notice of the complaint as well as a subpoena to obtain her sworn statement.

Respondent never responded to the complaint.

      The ODC alleged that respondent’s conduct, as set forth above, violated the

following provisions of the Rules of Professional Conduct: Rules 8.1(c) and 8.4(c)

(engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation).



                          DISCIPLINARY PROCEEDINGS

      In May 2016, the ODC filed formal charges against respondent. Respondent

failed to answer the formal charges. Accordingly, the factual allegations contained

therein were deemed admitted and proven by clear and convincing evidence

                                           3
pursuant to Supreme Court Rule XIX, § 11(E)(3). No formal hearing was held, but

the parties were given an opportunity to file with the hearing committee written

arguments and documentary evidence on the issue of sanctions. Respondent filed

nothing for the hearing committee’s consideration.



                             Hearing Committee Report

      After considering the ODC’s deemed admitted submission, the hearing

committee determined that the factual allegations in the formal charges were deemed

admitted and proven by clear and convincing evidence. Specifically with respect to

the Lewis matter, the committee found that respondent agreed to represent Mr. Lewis

in connection with a property partition of inherited property for a fee of $4,486,

which Mr. Lewis paid. Respondent mailed several letters and drafted a petition for

partition. She then terminated the representation but did not refund any unearned

fees. Respondent did not participate in fee dispute resolution and failed to return

Mr. Lewis’ file materials to him. She also failed to cooperate with the ODC in its

investigation. Based on these facts, the committee determined respondent violated

Rules 1.3, 1.4, 1.5(f)(5), and 8.1(c) of the Rules of Professional Conduct.

Specifically regarding the failure to cooperate matter, the committee found that Mr.

Williams hired respondent to represent him in a breach of contract claim.

Respondent failed to expedite Mr. Williams’ claim, failed to communicate with him,

and billed him for legal work that was not performed. Respondent agreed to

conditions related to Mr. Williams’ complaint with the ODC but failed to complete

those conditions. Based on these facts, the committee determined that respondent

violated Rules 1.4, 1.5(f)(5), and 8.1(c) of the Rules of Professional Conduct.

      The committee then determined that respondent knowingly violated duties

owed to her clients, the public, and the legal profession, causing harm to her clients.



                                          4
The committee further determined that, under the ABA’s Standards for Imposing

Lawyer Sanctions, the baseline sanction is suspension.

      In aggravation, the committee found a dishonest or selfish motive, a pattern

of misconduct, multiple offenses, bad faith obstruction of the disciplinary

proceeding by intentionally failing to comply with the rules or orders of the

disciplinary agency, refusal to acknowledge the wrongful nature of the conduct,

vulnerability of the victims, and indifference to making restitution. In mitigation,

the committee found only the absence of a prior disciplinary record.

      After also considering this court’s prior jurisprudence addressing similar

misconduct, the committee recommended respondent be suspended from the

practice of law for one year and one day. The committee further recommended that

respondent be ordered to provide accountings and refund all unearned fees to Mr.

Lewis and Mr. Williams.

      Neither respondent nor the ODC filed an objection to the hearing committee’s

report.



                       Disciplinary Board Recommendation

      After review, the disciplinary board determined that the factual allegations in

the formal charges were deemed admitted and proven. The board also determined

that the hearing committee’s additional findings are supported by the factual

allegations asserted in the formal charges and/or by the evidence submitted in

support of the factual allegations. Based on these findings, the board concluded that

respondent violated Rules 1.3, 1.4, 1.5(f)(5), 1.16(d), and 8.1(c) of the Rules of

Professional Conduct with respect to the Lewis matter. Regarding the failure to

cooperate matter, the board declined to adopt the committee’s finding of a violation

of Rules 1.4 and 1.5(f)(5) since respondent was not charged with these violations in



                                         5
the formal charges. Instead, the board concluded that, based on the facts presented,

respondent violated Rules 8.1(c) and 8.4(c) as alleged in the formal charges.

       The board then determined that respondent knowingly violated duties owed

to her clients and the legal profession, causing harm to her clients and the

disciplinary system. The board agreed with the committee that the baseline sanction

is suspension. The board also agreed with the aggravating and mitigating factors

found by the committee.

       After further considering this court’s prior jurisprudence addressing similar

misconduct, the board recommended respondent be suspended from the practice of

law for one year and one day. The board further recommended respondent be

ordered to make restitution to Mr. Lewis and Mr. Williams, as appropriate. 2

       Following the filing of the disciplinary board’s recommendation in this court,

respondent filed a motion to remand the matter to the hearing committee as well as

objections to the board’s recommendation. After consideration, we denied the

motion to remand and ordered the case docketed for oral argument pursuant to

Supreme Court Rule XIX, § 11(G)(1)(b).



                                     DISCUSSION

       Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.

       Prior to addressing the merits, we must discuss respondent’s motion to submit

additional evidence. Specifically, along with her brief to this court, respondent filed


2
 At the request of the board, the ODC determined that Mr. Williams paid respondent a total of
$2,200.

                                             6
a “Motion for Leave to Proffer, Under Seal, Offer of Proof Referenced in

Respondent’s Original Brief.” Attached to the motion were copies of Mr. Lewis’

and Mr. Williams’ files and respondent’s written analysis and report of the legal

services she provided to Mr. Lewis and Mr. Williams. The ODC filed a motion to

strike the evidence proffered by respondent.

      We granted respondent’s motion for the sole purpose of permitting this

proffered evidence to be considered at the court’s discretion. Considering the

procedural background of this case and argument of the parties, we now decline to

receive the proffered evidence into the record.

      Respondent argues this court should permit the record to be expanded because

she did not receive actual notice of the formal charges. However, a review of the

record clearly reveals respondent was properly served with the formal charges.

      The rules governing service of formal charges are found in Supreme Court

Rule XIX, § 13, subsections (A) and (D), which provide:

             A. Service of Petition. Service upon the respondent of the
             petition in any disciplinary or disability proceeding shall
             be made by personal service, by any person authorized by
             the chair of the board, or by mailing the petition by
             registered or certified mail to the primary address shown
             in the registration statement filed by respondent pursuant
             to Section 8C or other last known address.

                                         ***

             D. Proof of Service. When service is made by mail,
             delivery, or facsimile transmission, a certificate shall be
             filed in the record of the manner in which service was
             made. When service is made by registered or certified
             mail, return receipt requested, a copy of the mailed
             documents and the signed return receipt shall be filed in
             the record as proof of service. In cases of personal service,
             proof of personal service shall be filed in the record.

      The record establishes respondent was served with the formal charges via

certified mail sent to her primary registration address on file with the LSBA, and the

signed certified mail return receipt green card was returned to the ODC on May 25,


                                          7
2016. 3 Therefore, respondent was properly served with the formal charges, pursuant

to Rule XIX, § 13 (A) and (D).

       We have typically been very liberal in setting aside deemed admitted orders,

especially where there exists evidence that the respondent has made a good faith

effort to present a response. In re: Gardner, 98-1476 (La. 10/9/98), 719 So. 2d 400,

and In re: Tosh, 98-2152 (La. 10/9/98), 719 So. 2d 396. However, deemed admitted

orders have not been set aside in cases where the failure to respond timely is

attributable to the respondent’s own actions or inactions. In re: Whitehead, 09-1868

(La. 1/29/10), 28 So. 3d 249, and In re: Morphis, 01-2803 (La. 12/4/02), 831 So. 2d
934.

       In the absence of any evidence that respondent did not receive proper service,

we must conclude her failure to respond timely was the result of her own inaction.

Accordingly, we will not receive the proffered evidence into the record nor will we

set aside the deemed admitted order.

       Turning to the merits, we find this case is governed by Supreme Court Rule

XIX, § 11(E)(3), which provides that in cases in which the lawyer does not answer

the formal charges, the factual allegations of those charges are deemed admitted.

Thus, the ODC bears no additional burden to prove the factual allegations contained

in the formal charges after those charges have been deemed admitted. However, the

language of § 11(E)(3) does not encompass legal conclusions that flow from the

factual allegations. If the legal conclusion the ODC seeks to prove (i.e., a violation

of a specific rule) is not readily apparent from the deemed admitted facts, additional

evidence may need to be submitted in order to prove the legal conclusions that flow




3
  In addition to the formal charges, numerous notices and correspondence were mailed to
respondent at her then primary address (in Shreveport) and a secondary address (in Bossier City),
including a copy of the deemed admitted order, a copy of the ODC’s deemed admitted submission
on sanctions, a copy of the hearing committee’s report and recommendation, notice of the date of
oral argument before the board, and a copy of the board’s report and recommendation.

                                               8
from the admitted factual allegations. In re: Donnan, 01-3058 (La. 1/10/03), 838
So. 2d 715.

      The evidence in the record of this deemed admitted matter supports a finding

that respondent neglected a legal matter, failed to communicate with a client, failed

to refund unearned fees, and failed to cooperate with the ODC in two investigations.

As such, she has violated the Rules of Professional Conduct as alleged by the ODC.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In assessing a

proper sanction, we are mindful that disciplinary proceedings are designed to

maintain high standards of conduct, protect the public, preserve the integrity of the

profession, and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So.
2d 1173 (La. 1987). The discipline to be imposed depends upon the facts of each

case and the seriousness of the offenses involved considered in light of any

aggravating and mitigating circumstances.          Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      Respondent knowingly violated duties owed to her clients and the legal

profession. Her conduct harmed her clients and the disciplinary system. The

baseline sanction for this type of misconduct is suspension.

      Some aggravating factors are present, including a pattern of misconduct and

multiple offenses. However, it is significant that respondent has no disciplinary

record since she was admitted to the bar in 2003. Additionally, although respondent

did not participate in the proceedings before the hearing committee and the

disciplinary board, she has fully briefed and argued her position in this court.

      Considering all the facts, we conclude the appropriate sanction for

respondent’s misconduct is a one-year suspension from the practice of law.

However, in the interest of justice, we will defer six months of this suspension.

Following completion of the active portion of her suspension, respondent shall be

                                          9
placed on unsupervised probation for a period of one year subject to the following

conditions: (1) respondent shall attend and successfully complete the LSBA’s Ethics

School, and (2) respondent shall make restitution to Dennis Lewis and Jude

Williams, as appropriate. Any failure of respondent to comply with the conditions

of probation, or any misconduct during the probationary period, may be grounds for

making the deferred portion of the suspension executory, or imposing additional

discipline, as appropriate.



                                      DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Laetitia Black, Louisiana Bar Roll number 28497, be and she hereby is

suspended from the practice of law for one year. It is further ordered that all but six

months of the suspension shall be deferred. Following the active portion of the

suspension, respondent shall be placed on unsupervised probation for one year,

subject to the conditions set forth in this opinion. The probationary period shall

commence from the date respondent and the ODC execute a formal probation plan.

Any failure of respondent to comply with the conditions of probation, or any

misconduct during the probationary period, may be grounds for making the deferred

portion of the suspension executory, or imposing additional discipline, as

appropriate. All costs and expenses in the matter are assessed against respondent in

accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence

thirty days from the date of finality of this court’s judgment until paid.




                                          10
03/13/18



                     SUPREME COURT OF LOUISIANA

                                No. 2017-B-1546

                          IN RE: LAETITIA BLACK

                ATTORNEY DISCIPLINARY PROCEEDING


Hughes, J., dissenting.

      I respectfully dissent, and would defer no part of the one year suspension.